Title: Opinion on Convening Congress, 4 August 1793
From: Jefferson, Thomas
To: Washington, George


The President having been pleased to propose, for consideration, the question Whether it be proper or not to convene the legislature at an earlier period than that at which it is to meet by law? and at what time? I am of opinion it will be proper.
1. Because the protection of our Southern frontiers seems to render indispensable a war with the Creeks, which cannot be declared, nor provided for but by the legislature, nor prudently undertaken by the Executive on account of the consequences it may involve with respect to Spain.
2. Because several legislative provisions are wanting to enable the government to steer steadily through the difficulties daily produced by the war of Europe, and to prevent our being involved in it by the incidents and perplexities to which it is constantly giving birth.
3. Because should we be involved in it, which is every day possible, however anxiously we endeavor to avoid it, the legislature meeting a month earlier will place them a month forwarder in their provisions for that state of things.
I think the 1st. Monday in November would be a proper time for convening them, because, while it would gain a month in making provisions to prevent or prepare for war, it leaves such a space of time for their assembling, as will avoid exciting alarm either at home or abroad.

Th: JeffersonAug. 4. 1793.

